       Case 1:17-cv-06915-LGS-KNF Document 111 Filed 10/03/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620


                                                                               October 3, 2019
Via ECF

Honorable Lorna G. Schofield.
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
40 Foley Square
New York, NY 10007

                 Re:      Flores, Carrasco, et al. v. NYC Pasta and Risotto Co. LLC, et al.;
                          17-cv-6915 (LGS)________________________________

Dear Judge Schofield:

        I represent Plaintiffs in the above referenced matter and submit this letter to advise the
Court that Plaintiffs hereby waive and forbear any claims for an award of attorneys’ fees and
costs in this action.

                                                     Respectfully Submitted,

                                                     /s/ Joshua S. Androphy, Esq.
                                                     Joshua S. Androphy, Esq.




                          Certified as a minority-owned business in the State of New York
